Title: From Alexander Hamilton to Nathan Rice, 31 May 1799
From: Hamilton, Alexander
To: Rice, Nathan


Sir
New York May 31. 1799

I have to reply to your two letters of the 23 and 24 instant.
The exchange of officers proposed by Col Hunewell & yourself has been recommended to the Secy of War. His sanction is expected, & as soon as obtained it will be made known.
I am content that Brookfield shall be come the rendezvous of a subdistrict & with the arrangement of Officers mentioned in your letter of the 23.
Persons as surgeons and mates may be recommended by you within the meaning of my circular of the 22 instant.
Various articles of Cloathing have already been forwarded to Mr. Jackson. Some, as you are informed, he is himself to procure. I have urged that the forwarding of the deficient ones be accelerated and I have mentioned that Springfield is a district Rendezvous to give an opportunity, if thought expedient, to send a proportion to that place.
The Contractors for the supply of provisions are to furnish the means of transportation.
At the District and subdistrict rendezvouses the troops will be in houses, where there are not before hand public barracks, and tents will be sent on for the Regimental Rendezvous. You have not yet suggested a substitute for this Rendezvous.
Arms and accoutrements Tents and camp Utensils will be sent to the care of Mr. Jackson, unless a part of them should be ordered to Springfield in which case they will be addressed to some public agent there, accompanied no doubt with directions to deliver them to your order.
The name of Lt. Hastings as Qr. Master has been transmitted to the Secy. of War; and I presume he will be confirmed.
I understand that a number of setts of the articles of War have been forwarded from the War Department to the several commandants of Regiments.
With great consideration   I am Sir   Your Obed ser
Colonel Rice
